DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kyle Reuther on 4/29/21.

The application has been amended as follows: 
1.	(Currently Amended) A method comprising:
receiving, by a provider client device, a route for a provider to travel to a destination; 
receiving, by the provider client device, a view of an environment as depicted from an image capture point within a first threshold distance of 
monitoring, by the provider client device, traversal of the route to the destination to determine a location of the provider client device; [[and]]
responsive to determining that the provider client device is within a second threshold distance of the image capture point based on the location of the provider client device, displaying, on the provider client device, the view of the environment including the marker representing the meeting point for the user and
displaying a second view of the environment that was previously captured at a second image capture point.
2.	(Previously presented) The method of claim 1, wherein prior to displaying the view of the environment the provider client device displays navigation information for the route.   
3.	(Previously presented) The method of claim 1, wherein the marker is an overlay on the view of the environment.
4.	(Currently Amended) The method of claim 1, wherein 
the second view of the environment is displayed by the provider client device second threshold distance of the image capture point 
5.	(Currently Amended) The method of claim 4, wherein the second view of the environment is displayed when the provider client device is within a third 
6.	(Previously presented) The method of claim 1, wherein view of the environment including the marker representing the meeting point for the user is designated by the user on a user client device.
7.	(Previously presented) The method of claim 1, wherein the view of the environment including the marker representing the meeting point for the user is designated by a rendezvous coordination system.
8.	(Previously presented) The method of claim 1, wherein the view of the environment is a portion of a panoramic view of the environment captured at the image capture point.
9.	(Previously presented) The method of claim 1, wherein the view of the environment is captured by a user client device operated by the user.
10.	(Currently Amended) A non-transitory computer readable medium associated with a provider client device and storing instructions that when executed by a processor cause the processor to:
receive a route for a provider to travel to a destination; 
receive a view of an environment as depicted from an image capture point within a first threshold distance of 
monitor traversal of the route to the destination to determine a location of the provider client device; [[and]]
responsive to determining that the provider client device is within a second threshold distance of the image capture point based on the location of the provider client device, display, on the provider client device, the view of the environment including the marker representing the meeting point for the user and
displaying a second view of the environment that was previously captured at a second image capture point.
11.	(Previously presented) The non-transitory computer-readable medium of claim 10, wherein prior to displaying the view of the environment the provider client device displays navigation information for the route.   
12.	(Previously presented) The non-transitory computer-readable medium of claim 10, wherein the marker is an overlay on the view of the environment.
13.	(Currently Amended) The non-transitory computer-readable medium of claim 10, 
wherein the second view of the environment is displayed by the provider client device second threshold distance of the image capture point 
14.	(Currently Amended) The non-transitory computer-readable medium of claim 13, wherein the second view of the environment is displayed when the provider client device is within a third 
15.	(Previously presented) The non-transitory computer-readable medium of claim 10, wherein view of the environment including the marker representing the meeting point for the user is designated by the user on a user client device.
16.	(Previously presented) The non-transitory computer-readable medium of claim 10, wherein the view of the environment including the marker representing the meeting point for the user is designated by a rendezvous coordination system.
17.	(Previously presented) The non-transitory computer-readable medium of claim 10, wherein the view of the environment is a portion of a panoramic view of the environment captured at the image capture point.
18.	(Previously presented) The non-transitory computer-readable medium of claim 10, wherein the view of the environment is captured by a user client device operated by the user.
19.	(Currently Amended) A provider client device comprising:
one or more processors; and
a computer-readable storage medium comprising executable computer program code, the computer program code when executed causing the one or more processors to perform operations including:
receive a route for a provider to travel to a destination; 
receive a view of an environment as depicted from an image capture point within a first threshold distance of 
monitor traversal of the route to the destination to determine a location of the provider client device; [[and]]
responsive to determining that the provider client device is within a second threshold distance of the image capture point based on the location of the provider client device, display on the provider client device the view of the environment including the marker representing the meeting point for the user and
displaying a second view of the environment that was previously captured at a second image capture point.
20.	(Previously presented) The provider client device of claim 19, wherein the marker is an overlay on the view of the environment.
21.	(Previously Presented) The method of claim 1, wherein the meeting point is a location where a provider associated with the provider client device can expect to find the user.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art fails to explicitly disclose, teach or suggest both a first and second image capture point at or within a specified distance to the destination.  This feature in combination with the other claim limitations of determining whether the provider client device is within a threshold distance of the image capture point rather than the destination and the other claim limitations are allowable over the prior art.  Further a person of ordinary skill in the art at the time of the invention would not render these features obvious without unreasonable hindsight reconstruction. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K WILTEY whose telephone number is (571)272-7193.  The examiner can normally be reached on M-F 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571)272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K WILTEY/Primary Examiner, Art Unit 3669